United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 25, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41273
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KENNETH JAMES JENDRZEY,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 6:04-CR-49-ALL
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Kenneth James Jendrzey pleaded guilty to being a felon in

possession of a firearm and ammunition and was sentenced to 78

months of imprisonment and three years of supervised release.

Jendrzey appeals his conviction, arguing that 18 U.S.C.

§ 922(g)(1) is unconstitutional because it does not require a

substantial effect on interstate commerce.      Alternatively, he

contends that evidence of mere movement of the ammunition across

state lines is insufficient to establish a substantial effect on



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41273
                                -2-

interstate commerce.   Jendrzey concedes that his arguments are

foreclosed, but he raises them to preserve additional review.

     The “constitutionality of § 922(g) is not open to question.”

United States v. Daugherty, 264 F.3d 513, 517 (5th Cir. 2001).

Evidence that a firearm or ammunition has traveled in interstate

commerce at some point in the past is sufficient to support a

conviction under § 922(g), even if the defendant possessed the

firearm or ammunition entirely intrastate.   United States v. Lee,

310 F.3d 787, 788-89 (5th Cir. 2002); United States v. De Leon,

170 F.3d 494, 499 (5th Cir. 1999).

     AFFIRMED.